Citation Nr: 0215139
Decision Date: 10/28/02	Archive Date: 02/07/03

DOCKET NO. 99-14 746               DATE OCT 28, 2002

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Chicago, Illinois

THE ISSUE

Whether new and material evidence has been presented to reopen a
claim for service connection for an acquired psychiatric disorder.

(The issue of entitlement to service connection for a bilateral
foot disorder will be the subject of a later decision).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and her sister

ATTORNEY FOR THE BOARD 

Michael F. Bradican, Counsel 

INTRODUCTION

The veteran had active military service from October 1979 to June
1982.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1999 rating decision. A notice of disagreement
was received in April 1999. A statement of the case was issued in
June 1999. The veteran perfected her appeal to the Board of
Veterans Appeals (Board) in July 1999.

In July 2002, the veteran and her sister presented testimony before
the undersigned Board Member during a hearing at the RO.

The Board's decision on the petition to reopen is set forth below.
The Board will undertake additional development on the issue of
entitlement to service connection for a bilateral foot disorder
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan.
23, 2002) (to be codified at 38 C.F.R. 19.9(a)(2)). When the
additional development is completed, the Board will provide notice
as required by Rule of Practice 903. 67 Fed. Reg. 3,099, 3,105
(Jan. 23, 2002) (to be codified at 38 C.F.R. 20.903.) After issuing
the notice and reviewing appellant's response to the notice, the
Board will prepare a separate decision addressing the remaining
appellate issue.

As a final preliminary matter, the Board notes that, during the
hearing, the veteran and her sister raised the issue of entitlement
to service connection for hearing loss. However, as that issue has
not been adjudicated and is not properly before the Board, it is
referred to the RO for appropriate disposition.

2 -

FINDINGS OF FACT

1. In a January 1991 rating decision, the RO denied a claim for
service connection for an acquired psychiatric disorder (then
characterized as a "nervous condition."). Although the RO notified
the veteran of the January 1991 decision that same month, she did
not appeal the decision.

2. The evidence associated with the claims file since the January
1991 denial of the claim for service connection for an acquired
psychiatric disorder is either not new or is not, by itself or in
connection with evidence previously assembled, so significant that
it must be considered in order to fairly decide the merits of the
claim.

CONCLUSIONS OF LAW

1. The RO's unappealed January 1991 denial of the claim for service
connection for an acquired psychiatric disorder is final. 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104(a), 20.302, 20.1103
(2001).

2. The evidence associated with the claims file since the January
1991 decision is not new and material; thus, the requirements to
reopen the claim for service connection for an acquired psychiatric
disorder have not been met. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R.
3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the
veteran's appeal, the Veterans Claims Assistance Act of 2000
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into
law. This liberalizing law is applicable to this appeal. See Karnas
v. Derwinski, 1 Vet. App. 308, 312-13 (1991). To implement the
provisions of the law, the VA promulgated regulations published at
66 Fed. Reg.

3 -

45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 3.102,
3.156(a), 3.159, 3.326(a)). The Act and implementing regulations
essentially eliminate the concept of the well-grounded claim. 38
U.S.C.A. 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29,
2001 (to be codified as amended at 38 C.F.R. 3.102). They also
include an enhanced duty on the part of VA to notify a claimant of
the information and evidence needed to substantiate a claim. 38
U.S.C.A. 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29,
2001) (to be codified at 38 C.F.R. 3.159(b)). In addition, they
define the obligation of VA with respect to its duty to assist the
claimant in obtaining evidence. 38 U.S.C.A. 5103A (West Supp 2001);
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R.
3.159(c)).

For the reasons explained in more detail, below, the Board finds
that the passage of the VCAA and its implementing regulations does
not prevent the Board from rendering a decision on the claims on
appeal at this time, and that all notification and development
action needed to render a fair decision on each of the claims on
appeal has been accomplished.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated while performing active
duty or active duty for training, and any period of inactive duty
training during which the individual concerned was disabled or died
from an injury incurred or aggravated in line of duty. 38 U.S.C.A. 
101 (24), 106, 1131; 38 C.F.R. 3.303.

The veteran's claim for service connection for an acquired
psychiatric disorder has previously been denied. A rating decision
of January 1991 denied entitlement to service connection for a
neuropsychiatric disorder. The veteran was notified of this denial,
and of her appellate rights, in January 1991; however, she did not
appeal that determination. This appeal arises from a March 1999
decision that declined to reopen the previously denied claim.
Hence, the laws and regulations governing finality and reopening of
previously disallowed claims is pertinent to the appeal.

Because the veteran did not appeal the January 1991 RO decision
(the most recent denial prior to the claim on appeal), that
decision is final based on the evidence then

4 -

of record. See 38 U.S.C.A. 7105; 38 C.F.R. 3.104(a), 20.302,
20.1103. However, pertinent law and regulation provides that if new
and material evidence has been presented or secured with respect to
a claim which has been disallowed, the claim may be reopened and
the former disposition reviewed. 38 U.S.C.A. 5108; 38 C.F.R.
3.156(a).

Pursuant to 38 C.F.R. 3.156(a), new and material evidence means
evidence not previously submitted to agency decision-makers which
bears directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. [Parenthetically, the Board notes that the
regulations implementing the VCAA includes a revision of 38 C.F.R.
3.156(a). However, the revised version of 38 C.F.R. 3.156(a) is
only applicable to claims filed on or after August 29, 2001. See 66
Fed. Reg. 45620-45632 (August 29, 2001). Hence, the Board will
apply the version of 3.156(a) in effect at the time of the 1999
denial (culminating in the current appeal); that version appears in
the 2001 edition of Title 38 of the Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the claim to
reopen fails on that basis and no further analysis of the evidence
is required. Similarly, if "new" evidence is not "material," in the
sense that, when considered by itself or in connection with
evidence previously assembled, it is not so significant that it
must be considered in order to fairly decide the merits of the
claim, the claim to reopen fails on that basis and the inquiry
ends. If the evidence is determined to be both new and material, VA
reopens the claim and evaluates the merits after ensuring that the
duty to assist has been fulfilled. 38 C.F.R. 3.156.

The provisions of 38 U.S.C.A. 5108 require a review of all evidence
submitted by a claimant since the previously disallowed claim in
order to determine whether a claim must be reopened. See Evans v.
Brown, 9 Vet. App. 273, 282-3 (1996). Furthermore, for purposes of
the "new and material" analysis, the credibility of the evidence is
presumed[. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

5 -

As regards the veteran's claim for service connection for an
acquired psychiatric disorder, the evidence of record at the time
of the January 1991 rating decision included the veteran's service
medical records, and post service medical records to include a VA
special examination conducted in August 1990. This evidence
reflects that the veteran developed a psychotic condition years
after service, diagnosed on examination in August 1990 as
schizophrenia. Service medical records were negative for diagnosis
of or treatment for a chronic psychiatric disorder.

The evidence associated with the claims file since the January 1991
rating decision includes additional service medical records for the
period from October 1979 to April 1983, a treatment record from Ft.
Sheridan dated in May 1984, a Reserve enlistment physical
examination dated in November 1987, VA and private medical records,
the report of a VA examination dated in December 1998, and the
transcripts of the veteran's and her sister's testimony offered
during two hearings.

The additional medical evidence is, for the most part, "new" in the
sense that it was not previously considered by agency decision-
makers. However, none of this evidence is "material" for purposes
of reopening the claim for service connection for an acquired
psychiatric disorder. The medical records reflect instances of
treatment for an acquired psychiatric disorder, indicating
diagnosis in May 1989. However, this evidence includes nothing to
medically indicate that the an acquired psychiatric disorder was,
in fact, incurred in or aggravated during her period of active duty
service, or that any such current disorder has a relationship to
the veteran's service in the Army Reserves (as indicated above,
such a relationship would have to be based upon disease or injury
during active duty for training, or injury during inactive duty
training).

As such, this evidence simply is not probative of the question of
whether any current acquired psychiatric disorder is, in fact,
medically related to the veteran's service, the pivotal issue
underlying the veteran's claim for service connection. The Board
finds that the additional medical evidence does not bear directly
and

6 -

substantially upon the specific matter under consideration (whether
the criteria for service connection for an acquired psychiatric
disorder are met), and, thus, is not so significant that it must be
considered to fairly decide the merits of the claim.

As regards the veteran and her sister's testimony and statements
made in connection with the petition to reopen, in which a
relationship between current psychiatric problems and service is
asserted, the Board notes that these assertions are almost
identical to the statements the veteran made prior to the January
1991 decision, As this evidence appears to be duplicative or
cumulative of other evidence (statements) previously considered, it
is not, by definition, "new." The Board would also point out that,
as laypersons, neither the veteran nor her sister is competent to
provide a probative opinion on a medical matter, such as the
etiology of a disability. See Bostain v. West, 11 Vet. App. 124,
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a
layperson is generally not capable of opining on matters requiring
medical knowledge"). Hence, where, as here, resolution of the issue
on appeal turns on a medical matter, unsupported lay statements,
even if new, cannot serve as a predicate to reopen a previously
disallowed claim. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

For all the foregoing reasons, the Board finds, after careful
review of the evidence previously of record, and the laws and
regulations governing reopening of previously disallowed claim,
that the evidence associated with the claims file since the last
prior final denial does not constitute new and material evidence to
reopen the claim of entitlement to service connection for a
psychiatric condition. As such, the January 1991 RO determination
remains final.

In reaching this decision, the Board has considered the
applicability of the Veterans Claims Assistance Act of 2000, which,
as indicated above, was enacted during the pendency of the appeal.
The Board points out, however, that the VCAA expressly provides
that nothing in the Act "shall be construed to require [VA] to
reopen a claim that has been disallowed except when new and
material evidence is presented or secured, as described in section
5108 of this title." Pub. L. No. 106-475, 3(a),

7 -

114 Stat. 2096 (codified at 38 U.S.C. 5103A(f) (West Supp. 2001)).
Because the veteran has not presented new and material evidence to
reopen his claim, it does not appear that the duty to assist
provisions of the Act are applicable in the instant appeal.
Moreover, as indicated above, because the petition to reopen was
filed prior to August 29, 2001, any duties set forth in the revised
version of 38 C.F.R. 3.156(a), promulgated pursuant to the Act,
also are not applicable in this appeal.

In any event, the Board has determined that all notification and
development action needed to render a fair decision on the issue on
appeal has been accomplished. In this regard, the Board notes that
the veteran and his representative have been put on notice as to
the bases for the denial of the claim, and, hence, what is needed
to support the application to reopen each claim the claim. They
also have been afforded various opportunities to present evidence
and argument in support of the petition to reopen. The Board is
aware of no circumstances in this matter that would put the VA on
notice of the existence of any additional relevant evidence that,
if obtained, would provide a basis to reopen the claim on appeal.
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997);
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

As the veteran has not fulfilled her threshold burden of submitting
new and material evidence to reopen the finally disallowed claim,
the benefit-of-the-doubt doctrine is not applicable. See Annoni v.
Brown, 5 Vet. App. 463, 467 (1993).

8 -

ORDER

In the absence of new and material evidence, the application to
reopen the claim of entitlement to service connection for an
acquired psychiatric is denied.

JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a "Notice
of Disagreement with respect to the claim on or after November 18,
1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

9 -



